          Case 1:19-cv-10620-AJN Document 12 Filed 07/02/20 Page 1 of 1

                                                                                                    7/2/20

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  1119 Garden LLC,

                        Plaintiff,
                                                                   19-cv-10620 (AJN)
                 –v–
                                                                         ORDER
  Norguard Insurance Company,

                        Defendant.



ALISON J. NATHAN, District Judge:

        According to the April 22, 2020 Civil Case Management Plan and Scheduling Order,

Dkt. No. 11, the parties in the above-captioned action were required to advise the Court by joint

letter on or before June 25, 2020 whether they would seek referral to the Magistrate Judge for a

settlement conference. As of the date of this Order, the Court has received no such submission.

The parties are hereby ORDERED to file the above-referenced joint letter no later than July 10,

2020.



        SO ORDERED.


 Dated: July 2, 2020
        New York, New York
                                                 ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge
